By
the Court.
The paper, on which this suit is brought, should be considered as an authority or power given by both partners to Tisdale, to draw on the partnership effects, in favour of some third person, and as an engagement of the partners that such draft should be paid. This amounts to an acceptance, and places the contract upon the footing of an order drawn by Tisdale, and accepted by himself and partner, in favour of the plaintiff; which is certainly valid. It is not unusual in mercantile transactions, for partners to draw, payable to themselves, or their order; Douglas, 653: and for one, or both to indorse to some third person; then, two may with equal propriety promise to pay to the order of one.
Reasons over-ruled.